                  UNITED STATES DISTRICT COURT
                    DISTRICT OF RHODE ISLAND


Karen Cooper and Linda Dykeman

    v.                               Civil No. 17-cv-601-JNL-AKJ

The Greater Providence Young
Men’s Christian Association and
Steven G. O’Donnell

                          MEMORANDUM ORDER


    Plaintiffs Karen Cooper and Linda Dykeman allege that the

Greater Providence Young Men’s Christian Association and their

former supervisor, Steven O’Donnell, subjected them to a hostile

work environment based on their gender and retaliated against

them when they complained of this discrimination, in violation

of federal and state law.    The defendants move for summary

judgment on all claims.     This court has subject-matter

jurisdiction over the case under 28 U.S.C. §§ 1331 (federal

question) and 1367 (supplemental jurisdiction).

    There are genuine, material disputes in the record about

whether the plaintiffs faced harassment based on their gender,

whether the plaintiffs faced harassment so severe or pervasive

that it altered the conditions of their employment, whether the

plaintiffs suffered retaliatory adverse action after they

complained of discrimination, and whether the plaintiffs were

constructively discharged.    The defendants’ motion for summary
judgment is thus denied, except as to defamation claims which

the plaintiffs no longer press.


    Applicable legal standard

    Summary judgment is appropriate where “the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a).   A dispute is “genuine” if it could reasonably be

resolved in the non-moving party’s favor at trial, and

“material” if it could affect the outcome of the suit under

applicable law.   See Cherkaoui v City of Quincy, 877 F.3d 14,

23-24 (1st Cir. 2017).   In analyzing a summary judgment motion,

the court “views all facts and draws all reasonable inferences

in the light most favorable to the non-moving” parties.     Estrada

v. Rhode Island, 594 F.3d 56, 62 (1st Cir. 2010).    But the court

“will disregard conclusory allegations, improbable inferences,

and unsupported speculation.”     Cherkaoui, 877 F.3d at 24.   It is

thus “well-settled that a judge must not engage in making

credibility determinations or weighing the evidence at the

summary judgment stage,” but “it is equally clear that judges

cannot allow conjecture to substitute for the evidence necessary

to survive summary judgment.”     Town of Westport v. Monsanto Co.,

877 F.3d 58, 66 (1st Cir. 2017).




                                  2
    Background

    The relevant facts, viewed in the light most favorable to

the plaintiffs as required by Rule 56, are as follows:


    A.   Dykeman, O’Donnell, and Cooper begin work at the
         GPYMCA

    The GPYMCA hired Dykeman as Chief Financial Officer in

March 2016.   Gayle Corrigan, at the time a member of the GPYMCA

board, recruited Dykeman for the position.       Corrigan had

recruited Dykeman for another position with a different

organization several years earlier, and the two were members of

the same social club.   A few months later, Corrigan became the

chair of the GPYMCA board.    As CFO, Dykeman was a member of the

GPYMCA’s Senior Leadership Team (“SLT”), which also included

Chief Operating Officer Carl Brown and Vice President of Human

Resources Rann Hannagan.

    On October 31, 2016, the GPYMCA hired Steven O’Donnell as

Chief Executive Officer.     At that time, the GPYMCA was in

significant financial distress.       The selection process included

interviews with the members of the SLT.      The SLT did not rank

O’Donnell as the top candidate after an initial interview, but

was asked to reevaluate him by the GPYMCA’s search group.       The

second interview was more favorable.       After O’Donnell became

CEO, the GPYMCA’s board grew from 13 members to 34 members, at

least in part through recruitment efforts by O’Donnell.



                                  3
    Cooper began working as the Chief Marketing and Development

Officer for the GPYMCA on December 5, 2016.    Her hiring process

included interviews with the members of the SLT and Corrigan.

Unlike Dykeman, Cooper first met Board Chair Corrigan in this

interview process.     The SLT ranked Cooper as the top candidate

for the position.    CEO O’Donnell agreed that Cooper should be

hired.   Human Resources VP Hannagan extended an offer to Cooper.

O’Donnell later admonished Hannagan for doing so, advising that

it was his place, not Hannagan’s, to hire for leadership

positions.   O’Donnell announced Cooper’s hiring internally with

an email describing her as a “standout” candidate and “fantastic

fit” for the organization’s needs.     The defendants argue that

these statements mean O’Donnell could not have harbored any

discriminatory animus toward Cooper, but at summary judgment the

court cannot draw that inference, and must instead draw all

inferences in favor of the plaintiffs.

    Cooper joined the SLT.      All of the SLT members reported

directly to CEO O’Donnell.     Cooper and Dykeman worked with other

female employees beyond the SLT, including Tempie Thompson, Neta

Taylor, Christine Spagnoli, and Cathy Azzoli, O’Donnell’s

executive assistant.     Internal sources evaluated both Cooper’s

and Dykeman’s job performance positively.

    At the time O’Donnell became CEO, the SLT held regular

weekly meetings.     Dykeman viewed SLT meetings as necessary for


                                   4
the functioning of the organization.    On one occasion, shortly

after Cooper was hired, the members of the SLT had an impromptu

meeting and O’Donnell happened upon it.    O’Donnell appeared

upset and instructed the SLT to no longer meet without him.


    B.     Working relationship between Dykeman and O’Donnell

    On December 8, 2016, the Finance Committee of the GPYMCA

board met at the GPYMCA headquarters.     Dykeman presented the

annual budget to the committee, and CEO O’Donnell was scheduled

to attend.    O’Donnell did not attend, for reasons O’Donnell and

Dykeman dispute.    After the meeting concluded, Dykeman found

that O’Donnell was in his office, and asked why he failed to

attend the meeting downstairs.    Dykeman testified that O’Donnell

lied to her and told her that he did not know about it.

O’Donnell was polishing his shoes, and asked Dykeman for an

article of clothing from her bag to use in shining his shoes.

Dykeman had to leave to attend a holiday party at her social

club.    O’Donnell told her to go have some drinks and relax.     In

Dykeman’s observation, O’Donnell did not miss meetings with the

male members of the SLT, and she is not aware of O’Donnell

asking anyone else for clothing with which to shine his shoes.

    The following day, Dykeman entered CEO O’Donnell’s office

to provide some documents when Cooper was present.    O’Donnell

brought up the prior evening’s discussion and repeatedly




                                  5
referenced Dykeman having drinks to cope.     Dykeman repeatedly

asked O’Donnell if they could discuss the issue at another time,

but O’Donnell continued to discuss it in front of the newly

hired Cooper.

    CEO O’Donnell repeatedly asked Dykeman for budget documents

and posed questions to her, but did not allow Dykeman to explain

the GPYMCA budget and debt to him in person, as she thought

necessary.   Dykeman felt that O’Donnell similarly asked

repetitive questions without allowing her to provide full

explanations and face-to-face interactions on several other

financial issues.   According to Dykeman, COO Brown and Human

Resources VP Hannagan were permitted more frequent and

substantive meetings with O’Donnell.    The defendants contend

that all of the SLT members were subject to the same

restrictions, but at summary judgment the court must view all

facts in the light most favorable to the non-moving party.       The

record evidence does not foreclose Dykeman’s interpretation.

    On one occasion, CEO O’Donnell became belligerent towards

Dykeman, in front of Brown and Hannagan, for discussing GPYMCA

financials with Board Chair Corrigan.   Corrigan reports that in

meetings O’Donnell called Dykeman the “grim reaper” and referred

to her being inebriated.   When Corrigan raised the shoe-shining

incident with O’Donnell, he responded that Dykeman was too

tightly wound and just needed a few drinks.     O’Donnell also


                                 6
called Corrigan to complain about Dykeman.       At meetings,

Corrigan observed that O’Donnell’s body language expressed

disinterest when Dykeman spoke.       Board and executive committee

member Adam Phillips observed that Dykeman appeared

uncomfortable around O’Donnell, and Dykeman advised Corrigan

that she felt uncomfortable sharing a car with O’Donnell.

       On Saturday, January 7, 2017, CEO O’Donnell emailed Dykeman

seeking information after Cooper had closed her computer for the

day.    He resent the email on Sunday.     On Monday, he called

Dykeman and complained that she was not providing him the

required information.    Dykeman responded that his requests did

not involve her department, but O’Donnell stated that he did not

care and expected Dykeman to provide the information and be more

responsive.    O’Donnell complained of the incident to Board Chair

Corrigan, and suggested that he wanted to get rid of Dykeman.


       C.   Working relationship between Cooper and O’Donnell

       Cooper’s role as Chief Marketing and Development Officer

included functioning as the public face of the organization, in

partnership with CEO O’Donnell.       Shortly after hiring, O’Donnell

required that all donor solicitations go through him.      Cooper

complained that she was being excluded and not allowed to do her

job.    Cooper testified that her male colleagues were allowed to

remain involved in their areas of responsibility and provide




                                  7
feedback to O’Donnell, while O’Donnell restricted her from

attending meetings or acting without his explicit approval.

    By Cooper’s account, she was only allowed to attend two

external meetings where CEO O’Donnell discussed fundraising.

O’Donnell specifically invited her to the first meeting, with a

proposed donor.   During the meeting, O’Donnell stated that the

population served by the GPYMCA doesn’t look like O’Donnell or

the donor, but instead looks like Cooper.   Cooper interpreted

this as a reference to her being a woman of color.   Cooper only

attended the second meeting because she was included on the

email chain relevant to it, and Cooper learned from Azzoli,

O’Donnell’s assistant, that O’Donnell had inquired into why

Cooper had been present.   Otherwise, according to Cooper,

O’Donnell did not invite her to donor meetings but would brag to

her about the meetings he attended.

    CEO O’Donnell and Cooper did not have planned meetings with

agendas, and did not discuss fundraising style or strategy at

impromptu meetings.   Cooper reported to Human Resources VP

Hannagan that she was frustrated with O’Donnell and felt that

she was not being allowed to perform her job.    In meetings with

Corrigan and Phillips, O’Donnell referred to Cooper as a “know-

it-all” and “busy body.”   The defendants argue that tensions

between O’Donnell and Cooper arose from differences in

fundraising strategy and personality conflict.   But, at this


                                 8
summary judgment stage, the court is obligated to view the facts

and draw all reasonable inferences in favor of Cooper.

    Cooper and CEO O’Donnell discussed hiring a short-term

grant writer.    She told him that she knew a good candidate who

she had worked with prior, and interpreted O’Donnell’s response

as encouragement to proceed.    Cooper and Dykeman interviewed the

candidate and reviewed the proposed contract, and Cooper hired

the grant writer.    After a meeting on January 5th, 2017, where

the grant writer was mentioned, O’Donnell called Cooper and, by

her account, unleashed a tirade against her for hiring the grant

writer without his explicit consent.    Cooper testified that she

was afraid of O’Donnell and apologized to him to stop him from

yelling and screaming at her.


    D.      Conflict between Corrigan and O’Donnell

    Board Chair Corrigan testified that she informally received

complaints about CEO O’Donnell from several female GPYMCA

employees and that O’Donnell made comments in meetings regarding

non-employees that she perceived as sexist.   Corrigan described

a conversation in early January 2017 with Cooper, Dykeman,

executive assistant Azzoli, and GPYMCA employee Christine

Spagnoli in which they discussed issues with O’Donnell.

Corrigan did not receive similar complaints from Brown or

Hannagan.    After the conversation, Corrigan arranged a telephone




                                  9
call with O’Donnell and Phillips.     On this call, the idea arose

of creating a chief of staff position as an intermediary between

O’Donnell and the staff, and someone proposed Corrigan for this

role.    O’Donnell and Corrigan dispute which of them initiated

both proposals, each claiming the other conceived of them.          At

summary judgment, the court must view the facts and draw all

reasonable inferences in favor of the plaintiffs.

       On January 9, 2017, CEO O’Donnell presented the possibility

of Board Chair Corrigan as a chief of staff to the SLT.        The SLT

was not supportive.    Corrigan spoke to Dykeman the following

evening and represented that O’Donnell had convinced her to

become chief of staff over her reservations.     The next morning,

O’Donnell instructed Dykeman not to speak to the other members

of the SLT about her conversation with Corrigan, but Dykeman had

already told others.    O’Donnell was upset with Dykeman.      Dykeman

made a verbal complaint regarding O’Donnell to Hannagan.

       On January 12, 2017, at 2:30 PM, Cooper texted CEO

O’Donnell to share what she believed to be good news regarding a

fundraising request she planned to submit.     O’Donnell replied

expressing concern that all requests for money should carry his

signature and saying that he would call Cooper.       Cooper

clarified that it was an online application.     O’Donnell left a

voice mail and Cooper said she would call O’Donnell back in a

bit.    Cooper became occupied with other business.     O’Donnell


                                 10
sent his assistant, Azzoli, to ask Cooper to call O’Donnell.

Cooper was further delayed and had an after-work commitment, so

she left a voicemail for O’Donnell after 5:15 PM.     In further

text messages overnight, O’Donnell reprimanded Cooper for her

response time and manner.

    Cooper anticipated that CEO O’Donnell would summon her to a

meeting the following morning and spoke with Hannagan, the VP of

Human Resources.    Hannagan offered to attend the meeting with

Cooper, but Cooper declined because she feared it would escalate

the situation.     O’Donnell met with Cooper and the meeting

devolved into shouting.     Cooper then went to Hannagan to file a

verbal complaint against O’Donnell.

    VP Hannagan advised Cooper to contact Board Chair Corrigan

because of Corrigan’s position as Chief Volunteer Officer in

accordance with the GPYMCA handbook.     Cooper and Corrigan spoke

by phone and Cooper made a verbal complaint regarding CEO

O’Donnell’s conduct.     Cooper told Corrigan that she believed

O’Donnell’s actions were based on her gender, based on her

observation of how he treated her male counterparts.     Corrigan

noted that she had heard similar complaints from Dykeman and

advised Cooper not to do anything drastic, as Corrigan planned

to speak to O’Donnell regarding the issue later that day.

    Board Chair Corrigan raised Cooper’s complaints with CEO

O’Donnell.   He told Corrigan not to speak with his subordinates,


                                  11
as it undermined him.    In further discussions, he told Corrigan

that she could not tell him who to take to donor meetings.

Corrigan suggested that if O’Donnell was not able to resolve

these issues, the upcoming six-month review of his position

would be problematic.    She told him that she had the votes of

the executive committee of the board.    O’Donnell responded that

he had the votes of the full board, and could remove Corrigan.

    CEO O’Donnell began seeking to remove Board Chair Corrigan

from the board.   The board scheduled an emergency meeting to

consider the matter.     Corrigan reached out to the YMCA of the

USA, which advised her to obtain legal counsel.    Corrigan hired

attorneys to provide the board with guidance on handling Cooper

and Dykeman’s claims.

    Board member Phillips testified that another member of the

executive committee strongly suggested that Cooper and Dykeman’s

claims could be resolved by removing Board Chair Corrigan.      CEO

O’Donnell asked the executive committee to place Cooper and

Dykeman on administrative leave pending an investigation of

their claims, but the committee declined to do so.

    On January 19, 2017, Cooper and Dykeman filed written

complaints against CEO O’Donnell with Human Resources VP

Hannagan.   The day prior, Dykeman sought treatment with her

physician for anxiety.    After receiving the complaints, the

board provided that, for the duration of an investigation,


                                  12
Cooper and Dykeman would report through Hannagan, and any

communication by O’Donnell to them should go through Hannagan.

O’Donnell did not want to attend any meetings with Cooper and

Dykeman after they filed their complaints, and they were

excluded from an SLT meeting.   Cooper was not invited to a

fundraising meeting with a contact who she had known for many

years.   Cooper also testified that after the complaint was

submitted, she began receiving unreasonably demanding requests

from the GPYMCA’s treasurer.

    On January 23, 2017, the GPYMCA board removed Corrigan from

her position as chair and from the board.    Phillips and others

resigned from the executive committee, and its membership was

almost entirely turned over.    Jamia McDonald eventually became

the new chair.


    E.    Investigation of Cooper and Dykeman’s complaints

    The GPYMCA retained Marjorie Lewis Dwyer to investigate

Cooper and Dykeman’s claims.    Dwyer interviewed Cooper, Dykeman,

COO Brown, and Human Resources VP Hannagan.    Cooper and Dykeman

requested that Dwyer interview Corrigan.    Hannagan told Dwyer

that he believed CEO O’Donnell treated Cooper and Dykeman

differently from how he treated Brown and Hannagan, even though

the same rules applied to all of them.     The defendants argue

that Hannagan’s deposition testimony disclaims this view, but




                                 13
Dwyer’s report is part of the record, and at the court must view

the facts in the light most favorable to the plaintiffs.     After

Dwyer interviewed Brown, O’Donnell had a conversation with Brown

in which O’Donnell attempted to convince Brown that he was not

guilty of the allegations.

    On January 26, 2017, CEO O’Donnell issued a directive to

the SLT.   He included and added to the SLT two female employees

who had never previously been members of the SLT.    The directive

instructed the SLT members to report any contact with the board

to O’Donnell, have no business-related communications with

Corrigan, and refer any contact initiated by her to O’Donnell.

It also suspended the ability of the SLT members to sign

contracts or undertake other administrative functions without

O’Donnell’s review.   And it required that the SLT members make

their daily schedules available to O’Donnell.

    According to Dykeman, the removal of her contract and

spending authority undermined her ability to do her job,

appropriately respond to internal and external parties, or

appear competent to others.   She testified that CEO O’Donnell’s

responses to her requests for review were delayed.   Similarly,

Cooper testified that the directive left her isolated and

without administrative authority.

    Dwyer continued her investigation.   She reinterviewed COO

Brown and interviewed CEO O’Donnell and his executive assistant


                                14
Azzoli.   She was setting up an interview with former Board Chair

Corrigan.   But the GPYMCA instructed her to stop conducting

interviews.   Dwyer testified that she believed this was before

she had provided any rough findings to the GPYMCA.   Dwyer let

Corrigan know that Corrigan would not be interviewed.   Corrigan

informed Cooper and Dykeman, and made them aware of O’Donnell’s

prior email to the executive committee in which he sought to

have Cooper and Dykeman placed on administrative leave.     Dwyer

did review this email in her investigation.   Dwyer provided an

oral briefing to the GPYMCA of her results.

    On February 8, 2017, counsel for Cooper and Dykeman wrote a

letter to Board Chair McDonald alleging that both CEO O’Donnell

and the board had retaliated against Cooper and Dykeman, and

objecting to the closure of Dwyer’s investigation without

interviewing Corrigan.   The plaintiffs asked to be placed on

paid administrative leave until a “truly independent”

investigation was completed, and indicated that they would not

return to work until the matters were resolved.

    The next day, investigator Dwyer provided her written

report to the GPYMCA.    Dwyer found that Cooper and Dykeman had

brought their complaints in good faith.   But she found that

there was not enough evidence for her to conclude that CEO

O’Donnell had treated them differently because of their gender.

Although there was some evidence that he had treated them


                                 15
differently, these differences could be attributed to other

factors, including personality conflicts, their communications

with Corrigan, and disagreements regarding business tactics.

She also found that O’Donnell’s conduct did run afoul of the

organization’s general anti-harassment policies, although there

was not sufficient evidence that it violated the EEO statement

in the GPYMCA’s employee handbook.

    Board Chair McDonald then sent an email to the board which

contained investigator Dwyer’s report, the letter from

plaintiffs’ counsel, a board update document, and

recommendations prepared by CEO O’Donnell.   The board update

document characterized the plaintiffs’ complaints as having no

merit, a phrase Dwyer did not use in her report.    It stated that

after receiving Dwyer’s oral briefing, the executive committee

had asked O’Donnell to make recommendations for going forward.

The recommendations provided that Cooper and Dykeman should

either be allowed to resign or be dismissed for cause, citing

“failed performance, as well as insubordination, among other

issues.”   O’Donnell also recommended that Human Resources VP

Hannagan and COO Brown be placed on administrative leave pending

investigations.    Board member Phillips informed former Board

Chair Corrigan of the contents of this email, and Corrigan

informed Cooper.




                                 16
    F.     Cooper and Dykeman leave the GPYMCA

    On the same day that Board Chair McDonald emailed the

board, Cooper and Dykeman began working from home and only came

into the GPYMCA offices for meetings.   McDonald sent plaintiffs’

counsel a letter that day representing that no final decision

had yet been reached on the merits of their complaints and

indicating that Cooper and Dykeman were expected to be at work.

McDonald stated that, if they did not report to work, they would

be considered to have resigned their positions.   Counsel

responded with a letter reiterating the plaintiffs’ position and

intent to work from home.

    A few days later, Board Chair McDonald sent a letter to

Cooper and Dykeman informing them of investigator Dywer’s report

and characterizing its conclusions.   On that day, before

receiving the letter, Cooper attended a meeting at the GPYMCA

offices.   Cooper testified that in that meeting CEO O’Donnell

made unreasonable requests, asked her to unethically solicit

from her prior employer, and accused her of defying him.     Over

the next couple of days, O’Donnell sent emails to Cooper and

Dykeman with conciliatory language, but also demanding that they

return to working from the office immediately.    He indicated

that if they did not return, they would be presumed to have

abandoned their jobs.




                                17
    Plaintiffs’ counsel replied to Board Chair McDonald’s

letter and disputed her characterization of investigator Dwyer’s

findings.   He asserted that Cooper and Dykeman had been

constructively discharged from their positions, and asked the

GPYMCA to cease any direct communications with them.

    Tempie Thompson assumed Cooper’s duties.    CEO O’Donnell

remains the CEO of the GPYMCA, but all the other members of the

SLT from January 2017(Dykeman, Cooper, COO Brown, and Human

Resources VP Hannagan) no longer work for the GPYMCA.      The

current SLT consists of seven employees, five of whom are

female.   The defendants claim that O’Donnell’s subsequent

promotion of female employees undermines the plaintiffs’

allegations of discriminatory animus.   But the import of

O’Donnell’s conduct after being accused of discrimination is

subject to multiple interpretations, and the court, at summary

judgment, must draw all reasonable inferences in the plaintiffs’

favor.

    The plaintiffs bring 18 claims against the GPYMCA and CEO

O’Donnell, under Rhode Island’s Fair Employment Practices Act

(“FEPA”) and Civil Rights Act (“RICRA”), Title VII of the

federal Civil Rights Act of 1964, and the common law.      Cooper

and Dykeman each bring claims against the GPYMCA for both

discrimination and retaliation under FEPA, RICRA, and Title VII.




                                18
Against CEO O’Donnell, each brings claims for discrimination and

retaliation under RICRA, and for defamation.


    Analysis

    The defendants seek summary judgment on all of Cooper and

Dykeman’s claims.   As a preliminary matter, they argue that, as

to Cooper only, they are entitled to a “same actor” inference

because CEO O’Donnell both hired and allegedly took adverse

action against Cooper.   The defendants then argue that:

       •   both plaintiffs cannot prevail on their discrimination

           claims because the plaintiffs have failed to produce

           evidence that O’Donnell’s treatment of Cooper and

           Dykeman was related to their gender and because the

           alleged harassment is insufficiently severe or

           pervasive;

       •   neither Cooper or Dykeman suffered an adverse work

           action, and so cannot prevail on retaliation claims;

       •   each plaintiff was not constructively discharged; and

       •   the plaintiffs’ defamation claims are contradicted by

           the record.

    The plaintiffs oppose summary judgment on the

discrimination and retaliation claims, but no longer press their

claims for defamation.   The court, as explained below, agrees

with the plaintiffs that genuine issues of material fact remain



                                19
regarding the discrimination and retaliation claims.    The

defendants’ motion for summary judgment is thus denied as to

those claims and granted as to the defamation claims.

    The court assumes, as the parties do in their papers, that

both the state and federal discrimination and retaliation claims

may be analyzed together under the federal standard.    See Ferro

v. Rhode Island Dep’t of Transp. ex rel. Lewis, 2 F. Supp. 3d

150, 157 (D.R.I. 2014) (Smith, J.) (“[T]he Rhode Island Supreme

Court routinely analyzes FEPA claims under Title VII and . . .

FEPA and RICRA claims rise and fall together.”)


    A.   Same actor inference

    The defendants argue, with respect to Cooper only, that

they are entitled to the same actor inference.    “In cases where

the hirer and firer are the same individual and the termination

of employment occurs within a relatively short time span

following the hiring, a strong inference exists that

discrimination was not a determining factor for the adverse

action taken by the employer.” LeBlanc v. Great Am. Ins. Co., 6

F.3d 836, 847 (1st Cir. 1993) (quoting Proud v. Stone, 945 F.2d

796, 797 (4th Cir. 1991)).   CEO O’Donnell, the defendants

contend, hired Cooper relatively shortly before any alleged

adverse action, so a strong inference should exist that

discrimination was not a determining factor in any adverse




                                20
action.     In response, Cooper argues that the same actor

inference is at odds with psychological science, does not apply

to the facts of this case, and, even if it might apply, is an

issue for trial.

     The court agrees that the logic of the same actor inference

does not apply to the facts of this case, and it need not

consider Cooper’s other arguments.     The inference rises from the

intuition that “[f]rom the standpoint of the putative

discriminator, it hardly makes sense to hire workers from a

group one dislikes (thereby incurring the psychological costs of

associating with them), only to fire them once they are on the

job.”   Proud, 945 F.2d at 797 (quotations omitted).    The facts

of this case vary from that premise in at least two ways.

     First, the inference assumes that the putative

discriminator exercises sufficient control over the hiring

process to exclude individuals they are prejudiced against.

Here, Cooper appears to have been the first senior employee

hired after CEO O’Donnell joined the GPYMCA, and she was also

interviewed by the other members of the SLT and Board Chair

Corrigan.    While O’Donnell ultimately controlled the decision to

hire Cooper, his ability to inject any discriminatory prejudices

into the hiring process was limited by potential scrutiny from

other actors, and he reasonably may have been especially

sensitive to such scrutiny so early in his tenure.     It is thus


                                  21
unclear that he would have had been able to exclude candidates

based on any discriminatory prejudice.

    Second, the inference assumes that the putative

discriminator seeks to terminate an employee primarily because

of a status or condition the discriminator would have been fully

aware of when hiring the employee.   This is perhaps most

intuitive in the age discrimination context, as seen in both

Proud and LeBlanc.   Proud, 945 F.2d at 797 (“the individual who

fired Proud is the same individual who hired him less than six

months earlier with full knowledge of his age”); LeBlanc, 6 F.3d

at 847 (unlikely that supervisor who hired plaintiff “would

develop an aversion to older people less than two years later”).

The same logic can apply to other forms of discrimination,

including gender-based discrimination, but must follow the same

pattern.   So, for instance, a plaintiff’s “allegation that her

supervisor wanted a male in the position is at best suspicious”

when the supervisor “is the same person who originally made the

decision to hire her less than a year earlier.”   Bradley v.

Harcourt, Brace, & Co., 104 F.3d 267, 270 (9th Cir. 1996).

    But employment discrimination law protects against more

than discriminators whose “dislike” of a protected class

manifests as seeking to avoid “associating with them.”      See

Proud, 945 F.2d at 797.   It is not difficult to imagine a

supervisor who is willing to hire members of a protected class,


                                22
but then expects those individuals to tolerate unlawfully

discriminatory treatment at the workplace.    Cooper’s claim here

is closer to this scenario than that assumed in the same actor

inference.    She does not allege that CEO O’Donnell sought to

replace her with a man, but that he expected to be able to treat

female executives “differently, more harshly, and with less

respect than the male executives.”1    There is a logical tension

if a supervisor hired a woman, but is accused of quickly firing

that woman in order to replace her with a man.    If the

supervisor wanted a man, why initially hire a woman?    That

tension does not exist where, as here, the supervisor is instead

accused of expecting female employees to accept disparate

treatment on the job.    The same actor inference does not apply

to Cooper’s claims.


       B.   Hostile work environment

       To prevail on their claims premised on a hostile work

environment, each plaintiff must establish:

       (1) that plaintiff is a member of a protected class; (2)
       that she was subjected to unwelcome sexual harassment; (3)
       that the harassment was based upon sex; (4) that the
       harassment was sufficiently severe or pervasive so as to
       alter the conditions of plaintiff’s employment and create
       an abusive work environment; (5) that sexually
       objectionable conduct was both objectively and subjectively
       offensive, such that a reasonable person would find it
       hostile or abusive and that she in fact did perceive it to


1   Am. Compl. (doc. no. 14) ¶ 16.



                                 23
    be so; and (6) that some basis for employer liability has
    been established.
Franchine v. City of Providence, 881 F.3d 32, 46 (1st Cir.

2018).   The defendants argue that Cooper and Dykeman have not

offered evidence showing the third and fourth requirements:      sex

as a basis for the harassment, and severity and pervasiveness of

the harassment.


          1.   Harassment based on gender

    The defendants contend that the plaintiffs have not

produced evidence showing that CEO O’Donnell’s allegedly hostile

treatment of them was based on their gender.   “Title VII does

not prohibit all verbal or physical harassment in the workplace;

it is directed only at discrimination because of” a protected

characteristic.   Oncale v. Sundowner Offshore Servs., Inc., 523

U.S. 75, 80 (1998).   But “[d]iscriminatory conduct unlawfully

based on one’s membership in a protected class need not be overt

to be actionable.”    Flood v. Bank of America Corp., 780 F.3d 1,

11 (1st Cir. 2015).   A plaintiff must do more though than allege

that her supervisors “did not engage in the same type of

screaming and yelling at male employees,” as that does not

provide the necessary connection to gender if there are “a

plethora of other reasons [her] superiors might have” yelled at

her and not the male employees “that have no nexus to her




                                 24
gender.”    Rivera-Rivera v. Medina & Medina, Inc., 898 F.3d 77,

94 (1st Cir. 2018).

       The defendants first argue that none of the alleged

incidents involve an express reference to gender or the use of

derogatory terms associated with women.    Even if this is

accurate, the lack of overt reference to gender is not

dispositive.   See id.   They also describe several areas of

evidence that they argue show that CEO O’Donnell did not

discriminate based on gender:

   •     O’Donnell placed the same work restrictions on all the
         members of the SLT, male and female;
   •     the male members of the SLT had similar concerns
         regarding O’Donnell’s management style;
   •     the investigator, Dwyer, found alternative reasons,
         unrelated to gender, for any heightened conflict between
         O’Donnell and the plaintiffs; and
   •     O’Donnell’s positive treatment of other female employees
         demonstrates that his conflicts with the plaintiffs were
         not based on gender.
These are potentially sound, even persuasive, arguments to make

at trial.   But, viewing all facts and drawing all reasonable

inferences in the light most favorable to the plaintiffs, they

do not foreclose a reasonable factfinder from finding

discrimination based on gender.

       The plaintiffs have presented evidence that would allow a

reasonable finding of gender-based discrimination.    They do not

rely solely on their own allegations that CEO O’Donnell treated

them more harshly than their male peers.    See Rivera-Rivera, 898



                                  25
F.3d at 94.   There is also evidence from former Board Chair

Corrigan to that effect, and investigator Dwyer’s report

reflects that Hannagan made similar statements to her.      See

supra Parts II.D and II.E.    While Dwyer concluded that there was

not enough evidence for her to find that O’Donnell’s conduct was

based on gender, the factfinder here is not bound by her

conclusion, especially since Dwyer did not have access to

Corrigan’s account and other evidence.

    Other evidence could also reasonably implicate gender.         The

shoe-shining incident with Dykeman arguably suggests gender-

based assumptions and prejudices.      Former Board Chair Corrigan

and others testified that O’Donnell used terms for the

plaintiffs and other women that were not explicitly sexist, but

in context arguably reflected gender-bias.      See supra Parts

II.B, II.C, and II.D.    In DeCamp v. Dollar Tree Stores, Inc.,

the Rhode Island Supreme Court considered whether summary

judgement should be granted where none of the incidents between

the plaintiff and her supervisor included an express reference

to gender, but some evidence indicated the supervisor had

separately “been accused of treating women differently and

especially poorly.”     875 A.2d 13, 23 (R.I. 2005).   “Although

this evidence of gender-based treatment may be less than

compelling,” the court found, “the evidence . . . , when viewed

in the light most favorable to plaintiff, creates a genuine


                                  26
issue of material fact about whether [the supervisor’s]

mistreatment of plaintiff was based on her gender for purposes

of summary judgment.”   Id.   The evidence of gender-based

treatment here may similarly be “less than compelling,” but this

weakness does not negate the genuine issues of material fact

present on this record.


         2.   Severity or pervasiveness

    To meet the fourth requirement of a hostile work

environment claim at this summary judgement stage, the

plaintiffs “must provide sufficient evidence from which a

reasonable factfinder could determine that the workplace was

permeated with discriminatory intimidation, ridicule, and insult

that was sufficiently severe or pervasive to alter the

conditions of . . . [their] employment and create an abusive

working environment.”   Rivera-Rivera v. Medina & Medina, Inc.,

898 F.3d 77, 91 (1st Cir. 2018) (quotations omitted).      “This is

not, and by its nature cannot be, a mathematically precise

test,” but instead “can be determined only by looking at all the

circumstances.”   Id.   The relevant circumstances include “the

frequency of the discriminatory conduct; its severity; whether

it was physically threatening or humiliating, or a mere

offensive utterance; and whether it unreasonably interfered with

an employee's work performance.”      Id.   This inquiry aims to




                                 27
“distinguish between the ordinary, if occasionally unpleasant,

vicissitudes of the workplace and actual harassment.”     Id.

    But, “[s]ubject to some policing at the outer bounds, it is

for the jury to weigh those factors and decide whether the

harassment was of a kind or to a degree that a reasonable person

would have felt that it affected the conditions of her

employment.”   Id.   “Pervasiveness and severity are questions of

fact.”   Flood, 780 F.3d at 11.   And although “the harassment

must pass a certain threshold of severity,” a hostile work

environment can be shown through harassment that is “more

pervasive than severe.”    Flood, 780 F.3d at 6; Rivera-Rivera,

898 F.3d at 93 (“[F]requent incidents of harassment, though not

severe, can reach the level of ‘pervasive’”).

    The defendants contend that the record only shows that CEO

O’Donnell was a demanding manager who engaged in close oversight

of the SLT, including Cooper and Dykeman.     It is true that “a

supervisor’s unprofessional managerial approach and accompany

efforts to assert her authority are not the focus of the

discrimination laws.”     Colon-Fontanez v. Municipality of San

Juan, 660 F.3d 17, 44 (1st Cir. 2011).     But, viewing the facts

in the light most favorable to the plaintiffs, a reasonable

factfinder could determine that Cooper and Dykeman were subject

to more than merely distressing management techniques, but to

severe or pervasive “intimidation, ridicule, and insult . . .


                                  28
create[ing] an abusive working environment.”    See Rivera-Rivera,

898 F.3d at 91.   The plaintiffs have presented evidence that

O’Donnell, not only their supervisor but the leader of their

organization, regularly humiliated them, deprived them of any

discretion to perform their roles, and focused his ire on them

because of their gender.    See supra Parts II.B, II.C, II.D, and

II.E.   This evidence “includes atmospheric and job performance-

related incidents, both of which may support” a hostile work

environment claim, even if not actionable on their own.     See

id.; Flood, 780 F.3d at 12.    There is also evidence, as the

defendants recount, that calls these claims about O’Donnell’s

behavior into question and suggests more conventional workplace

tensions.    But “it is for the jury to weigh those factors” at

trial, see Rivera-Rivera, 898 F.3d at 91, and removing this case

from the jury’s consideration would impermissibly surpass the

“policing at the outer bounds” authorized by our Court of

Appeals.    See id.; Flood, 780 F.3d at 11.   The evidence of

severity and pervasiveness can be reasonably interpreted in very

different ways, but thus presents genuine issues of material

fact.

    To be sure, the hostile work environment claims (motive and

severity or pervasiveness) present a close call on the summary

judgment record, and the claims may very well be vulnerable to




                                 29
Rule 50 dismissal at trial based on live testimony.     But in this

procedural posture, the claims must proceed.


    C.   Retaliation

    To succeed on their retaliation claims, the plaintiffs must

each demonstrate that:    “(1) she engaged in protected conduct;

(2) she was subjected to an adverse employment action; and (3)

that the adverse employment action is causally linked to the

protected conduct.”    Rivera-Rivera, 898 F.3d at 94.   Adverse

employment actions include “all employer actions that would have

been materially adverse to a reasonable employee, defined as

actions that are harmful to the point that they could well

dissuade a reasonable worker from making or supporting a charge

of discrimination.”    Id. at 95.

    The defendants argue that Cooper and Dykeman have failed to

show that they suffered any adverse action because they have not

shown that there was any increase in discrimination or

harassment after they brought complaints, as opposed to

continuation of the preexisting behavior.    See Air Sunshine,

Inc. v. Carl, 663 F.3d 27, 37 (1st Cir. 2011) (alleged

retaliation cannot be mere continuation of conduct that gave

rise to complaints or conditions that long predated the

protected action); Hall v. Parker Hannifan Corp., 824 F. Supp.

2d 464, 469-70 (W.D.N.Y. 2009) (“some increase in the




                                    30
discrimination or harassment – either a ‘ratcheting up’ of the

preexisting behavior or new, additional forms of harassment”

necessary for retaliation).   Cf. Rivera-Rivera, 898 F.3d at 96

(summary judgment on retaliation inappropriate because “there is

a glaring distinction between the bouts of alleged harassment

Rivera claims she endured before the charges were filed and the

harassment she alleged afterwards”).   A reasonable factfinder

might well agree with the defendant’s view of the evidence.     But

a reasonable factfinder might also find that the plaintiffs have

shown that CEO O’Donnell’s treatment of the plaintiffs

intensified and worsened after he became aware of their oral or

written complaints, See supra Parts II.D, II.E, and II.F, or

that the actions taken by O’Donnell and the GPYMCA board

concerning the investigation of those complaints harmed the

plaintiffs and would “dissuade a reasonable worker from making”

similar complaints.   See supra Parts II.D, II.E, and II.F;

Rivera-Rivera, 898 F.3d at 95.   There are thus genuine issues of

material fact regarding retaliation, even though the alleged

retaliation may be more nebulous than in paradigmatic cases.


    D.   Constructive discharge

    To prevail on a theory of constructive discharge, each

plaintiff must show that:   “(1) a reasonable person in her

position would have felt compelled to resign; and (2) she




                                 31
actually resigned.”    Vélez-Ramírez v. Puerto Rico, 827 F.3d 154,

158 (1st Cir. 2016).   The first element is met if “a plaintiff’s

working conditions were so onerous, abusive, or unpleasant that

a reasonable person in her position would have felt compelled to

resign,” but requires more than “the ordinary slings and arrows

that workers routinely encounter in a hard, cold world.”

Rivera-Rivera, 898 F.3d at 96.   This is a “graver” standard than

that for a hostile work environment, because it requires

behavior that not only alters the conditions of the plaintiff’s

employment, but is so intolerable as to compel resignation.      See

Pa. State Police v. Suders, 542 U.S. 129, 146-49 (2004).

    The defendants contend that the plaintiffs cannot show that

a reasonable person in Cooper or Dykeman’s shoes would have felt

compelled to resign.   But, taking the facts in the light most

favorable to the plaintiffs, a reasonable factfinder could find

that, despite CEO O’Donnell’s formal words of reconciliation,

his practices and the GPYMCA board’s handling of the

investigation left Cooper and Dykeman so professionally

powerless and exposed to discrimination and retaliation that

their positions were “intolerable.”    Id.   Given evidence

indicating that O’Donnell advocated for the defendants to be put

on administrative leave prior to any investigation and later

recommended that they be fired for cause if they did not resign,

a reasonable factfinder might even find that the plaintiffs were


                                 32
subjected to “a calculated effort to pressure [them] into

resignation through the imposition of unreasonably harsh

conditions, in excess of those faced by [their] co-workers,” a

core concern of constructive discharge.   Carter v. Ball, 33 F.3d

450, 459 (4th Cir. 1994); see supra Parts II.D and II.E.     Of

course, a reasonable factfinder, after weighing the evidence and

assessing credibility, might instead conclude that the

plaintiffs were not reasonably compelled to resign and that the

defendants’ actions were reasonable.   But this is thus a genuine

dispute of material fact and summary judgment is inappropriate.


    Conclusion

    The summary judgment record can be reasonably interpreted

in multiple ways.   It may reflect only personality conflicts

between a demanding boss attempting to reorient a troubled

organization and employees with different work styles.     Or it

may suggest that these disputes were driven, at least in part,

by board-level machinations.   But viewing the facts and drawing

all reasonable inferences in the plaintiffs’ favor, as Rule 56

requires, the summary judgment record can be read to show

gender-based discrimination and retaliation.

    Genuine disputes of material fact remain as to the

plaintiffs’ discrimination and retaliation claims.   The

plaintiffs no longer press their defamation claims against




                                33
O’Donnell.    Defendants’ motions for summary judgement against

Cooper and Dykeman2 are thus granted as to the defamation claims

against O’Donnell but otherwise denied.


       SO ORDERED.




                                Joseph N. Laplante
                                United States District Judge


Dated:    November 8, 2019

cc:    David S. Cass, Esq.
       John D. Doran, Jr., Esq.
       Jillian S. Folger-Hartwell, Esq.
       Alexsa Marino, Esq.




2   Document nos. 53 and 55.



                                 34
